                 6:20-cv-01244-TMC                Date Filed 06/19/20      Entry Number 19           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                      District of South Carolina


                     AVX Corporation                              )
                            Plaintiff                             )
                            v.                                    )       Civil Action No.      6-20-cv-1244-TMC
                 United States of America                         )
                           Defendant                              )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that:

 the plaintiff AVX Corporation recover from the defendant United States of America the amount of Three Hundred
Thousand dollars ($300,000), plus postjudgment interest at the rate of 0.19 %, along with costs.




This action was:


 decided by the Honorable Timothy M. Cain.


Date: June 19, 2020                                                      CLERK OF COURT


                                                                                    s/L K McAlister, Deputy Clerk
                                                                                     Signature of Clerk or Deputy Clerk
